      Case 4:20-cv-02653 Document 17 Filed on 09/21/20 in TXSD Page 1 of 4
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 21, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ACE ELECTRIC SIGN COMPANY, LLC, §
                                §
      Plaintiff,                §
VS.                             §                CIVIL ACTION NO. 4:20-CV-2653
                                §
OMB HOUSTON, LP                 §
and                             §
RIVER OAKS DISTRICT, LP         §
and                             §
OLIVERMCMILLAN, INC., et al,    §
                                §
      Defendants.               §

                           MEMORANDUM AND ORDER

I.     INTRODUCTION

       Before the Court is the plaintiff’s, Ace Electric Sign Company, LLC, motion to

remand this case to the 113th Judicial District Court of Harris County, Texas, from which

it was removed pursuant to Title 28 U.S.C. §§ 1441(a)(b) and 1446(c). [DE 10]. The

defendants, OMB Houston, LP; River Oaks District, LP f/k/a OliverMcMillan River

Oaks District, LP; RODJV-GP, LLC; River Oaks Commercial LLC; River Oaks REIT,

LLC; JP Morgan Chase & Co.; and, OliverMcMillan, Inc., filed a collective response to

the plaintiff’s motion for remand and it is before the Court [DE 14]. The plaintiff filed a

reply and, it too, is before the Court [DE 15]. The pleadings of the parties, now before

the Court, have been carefully reviewed. The Court concludes that it lacks jurisdiction;

therefore, the case should be remanded to state court.




1/4
       Case 4:20-cv-02653 Document 17 Filed on 09/21/20 in TXSD Page 2 of 4




II.     CONTENTIONS OF THE PARTIES

        A.    Contention of the Plaintiff

        The plaintiff’s motion for remand states two basis for remanding this case to state

court: (a) failure to plead or prove diversity; and, (b) failure to timely obtain consent from

all defendants for the removed action.

        B.    Contentions of the Defendants

        The defendants assert that the plaintiff’s motion should be struck for failure to

comply with Local Rule 7.10 and subpart C of Section IV, respectively. Alternatively,

the defendants assert that their pleadings establish that they are not citizens of the state of

Texas. Assuming that their pleadings are deemed by the Court to be insufficient on this

matter, the defendants claims to be prepared to amend their pleadings to establish that no

partners are not citizen of Texas. Secondly, the defendants argue that any delay by a

“nominal defendant” to timely file its consent to the removal is not fatal because the

plaintiff’s pleadings do not support a cause of action against the nominal defendant.

III.    ANALYSIS AND DISCUSSION

        The Court is of the opinion that the case should be remanded. This is a state law

case where the Court’s jurisdiction is derived from federal statutes. See 28 U.S.C. §

1441(a) and 1446(b)(2)(A).        A review of the plaintiff’s pleadings presumptively

establishes that the defendants are not diverse. The named defendants include at least

one limited partnership where the citizenship(s) of its partners are not accounted for. To


2/4
      Case 4:20-cv-02653 Document 17 Filed on 09/21/20 in TXSD Page 3 of 4




merely state that the partnership is a citizen of a state other than Texas, overlooks the

defendants’ duty to establish diversity.

       It is noteworthy that in its the discloses, interested parties and their location(s) are

not revealed pursuant to Fed. R. Civ. Pro., Rule 26(a)(A). Nor has citizenship of each

member of any limited partnership been disclosed in the defendants’ response to the

plaintiff’s motion for remand. MidCap Media Fin., LLC v. Pathway Data, Inc., 929 F.3d

310, 314 (5th Cir. 2019). Both opportunities to disclose were ignored by the defendants

and on this basis alone the case must be remanded.

       The defendants also assert that certain defendants are “nominal” defendants and

therefore a tardy consent to removal should be excused. This issue is viable only if

diversity is established. Nevertheless, it is undisputed that at least one of the consents

was not filed within the 30 days required by statute for removal of the case. 28 U.S.C. §

1446(b). In arguing that the period of delay should be excused, the defendants label the

tardy defendants as “nominal”.

       To determine whether any defendant is nominal, the Court looks to the plaintiff’s

pleading. The plaintiff’s pleadings show that it makes the same claims against the

“nominal” defendants as against “non-nominal” defendants. At this juncture Federal

Rules of Civil Procedure, Rule 8(a) and Rule 12(b)(6), and the case law supporting

pleadings, dictate the conclusion that there are no nominal party defendants. The plaintiff

has stated claims for relief that are plausible against all defendants. See Ashcraft v. Iqbal,

556 U.S. 662 (2009); Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999).




3/4
      Case 4:20-cv-02653 Document 17 Filed on 09/21/20 in TXSD Page 4 of 4




       Based on the foregoing analysis and discussion, the Court concludes that this case

should be remanded to the 113th Judicial District Court of Harris County Texas, pursuant

to 28 U.S.C. § 1447(c).

       It is so Ordered.

       SIGNED on this 21st day of September, 2020.


                                            ___________________________________
                                            Kenneth M. Hoyt
                                            United States District Judge




4/4
